DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Buser on 10/18/2021.
The application has been amended as follows: 
IN CLAIMS 

(Currently Amended) A method for visual coding comprising:
determining a peripheral region and a non-peripheral region for an eye of a viewer;
determining a media to be displayed to the viewer, the media including a plurality of image frames; 
reading the plurality of image frames for display as a plurality of read images, including reading each read image to include less color gamut within the peripheral region than the non-peripheral region;
the media being a video with the image frames being uncompressed or original images compiled to comprise the video; 
reading the image frames into the read frames by downscaling the uncompressed or original images to include the less color gamut within the peripheral region than the non-peripheral region; 
compressing the read frames into a bitstream prior to transmitting the bitstream to a display used to display the media to the viewer, including compressing the read frames according to one or more values set for one or more picture quality parameters, the values being consistent throughout an entirety of each read frame such that the compression is the same within the peripheral and non-peripheral regions.

(Canceled)

(Canceled)

(Previously Presented) The method of claim 1 further comprising reading the peripheral and non-peripheral regions such that one includes more luminance than the other.

(Previously Presented) The method of claim 1 further comprising reading the non-peripheral regions to include a greater color depth than the peripheral regions, the color depth being measured as bits per pixel (BPP).

(Previously Presented) The method of claim 1 further comprising reading the peripheral and non-peripheral regions according to a Y, Cr, Cb type of color gamut, including reading the non-peripheral regions to include values for at least one of the Y, Cr, Cb different than the peripheral regions.

(Previously Presented) The method of claim 1 further comprising reading the non-peripheral regions to include more color than the peripheral regions.

(Previously Presented) The method of claim 1 further comprising reading the non-peripheral regions to include a resolution matching the peripheral regions.

(Previously Presented) The method of claim 1 further comprising reading the non-peripheral regions to include less light than the peripheral regions.

(Canceled)

(Canceled)

(Canceled)

(Currently Amended) A method for coding image frames comprising:
determining a field of view for an eye of a viewer to include a peripheral region and a non-peripheral region; 
downscaling the image frames into coded frames such that the coded frames include less 
compressing the coded frames into a bitstream for rending to the viewer through a display, including compressing the coded frames according to one or more values set for one or more picture quality parameters, the values being consistent throughout an entirety of each coded frame such that the compression is the same within the peripheral and non-peripheral regions.

(Currently Amended) The method of claim 13 further comprising: 
defining 
compressing the coded frames into compressed frames, the compressed frames being delivered within the bitstream for rendering to the viewer, the compressed frames consuming less data than the coded frames.

(Currently Amended) The method of claim 13 further comprising: 
defining 
compressing the coded frames into compressed frames, the compressed frames being delivered within the bitstream for rendering to the viewer, the compressed frames consuming less data than the coded frames, the compressed frames being generated according to one or more values set for one or more picture quality parameters, the values set for the one or more picture quality parameters being the same within the peripheral and non-peripheral regions.

(Previously Presented) The method of claim 13 further comprising defining 

(Currently Amended) The method of claim 13 further comprising: 
coding the coded frames such that a spatial resolution within the peripheral region matches a spatial resolution of the non-peripheral region; and
coding the coded frames such that luminance within the peripheral and non-peripheral regions is unchanged or proportionally equal relative to corresponding regions of the image frames.

(Canceled)

(Canceled)

(Canceled)

(Previously Presented) The method of claim 1 further comprising non-scalably reading the image frames into the read frames on a one-to-one basis such that a quantity of the image frames equals a quantity of the read frames.

(Previously Presented) The method of claim 1 further comprising reading the image frames into the read frames without layering such that no more than one of the read frames is read for each one of the image frames.

(Previously Presented) The method of claim 1 further comprising scalably reading the image frames into the read frames such that at least two of the read frames are read for each of the image frames with one of the read frames being a base layer and at least one of the read frames being an enhancement layer.

(Canceled) 

(Canceled)

(Previously Presented) The method of claim 1 further comprising reading the color gamut to include less chrominance within the peripheral region than the non-peripheral region.

(Canceled) 

(Canceled)

(Canceled)

(Previously Presented) The method of claim 13 further comprising compressing the coded frames into compressed frames, the compressed frames being 

(Currently Amended) A system for delivering an immersive content to a viewer over a network, comprising: 
a video display system configured to display the immersive content to the viewer; a video storage device configured to store the immersive content, and communicatively coupled with the video display system over the network; 
an eye tracking device disposed proximate at least one eye of the viewer and configured to record a plurality of video frames of the at least one eye; 
a video processing unit communicatively coupled with the eye tracking device, wherein the video processing unit is configured to (i) detect, from the plurality of video frames, an actual position of a field of view of the at least one eye within each plurality of video frames, (ii) determine, from the detected actual position of a sequence of the plurality of video frames, a saccadic motion of the at least one eye with respect to a first frame of the sequence, (iii) calculate a predicted position of the field of view of the at least one eye based on the detected actual position within the first frame and the determined saccadic motion, and (iv) adapt a color gamut by downscaling and transfer a portion of the immersive content to the video display system based at least in part on the predicted position of the field of view of the at least one eye; and
wherein the video processing unit is configured to compress the immersive content into a bitstream prior before transfer to the video display system, including compressing the immersive content according to one or more values set for one or more picture quality parameters, the values being consistent throughout an entirety of the immersive content such that the compression is the same within the peripheral and non-peripheral regions.

Allowable Subject Matter
Claims 1, 4-9, 13-17, 21-23, 26, 30, and 31 are allowed.
Berstis fails to disclose reading the image frames into the read frames by downscaling the uncompressed or original images to include the less color gamut within the peripheral region than the non-peripheral region; compressing the read frames into a bitstream prior to transmitting the bitstream to a display used to display the media to the viewer; and compressing the read frames according to one or more values set for one or more picture quality parameters, the values being consistent throughout an entirety of each read frame such that the compression is the same within the peripheral and non-peripheral regions in claim 1 as remarked in the pre-appeal brief filed 08/25/2021. Claims 13 and 31 are allowance for the same reasons as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/            Primary Examiner, Art Unit 2425